IN THE COMMONWEALTH COURT OF PENNSYLVANIA


New Kensington-Arnold                     :
School District,                          :
                         Appellant        :
                                          :
      v.                                  :     No. 1243 C.D. 2015
                                          :
New Kensington-Arnold                     :
Education-Association, PSEA/NEA           :



                                     ORDER



             NOW, July 22, 2016, upon consideration of appellant’s application for

reargument or rehearing en banc and appellees’ answers in response thereto, the

application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge